

117 S2121 IS: Courtroom Dogs Act
U.S. Senate
2021-06-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 2121IN THE SENATE OF THE UNITED STATESJune 17, 2021Mr. Cornyn (for himself and Mrs. Feinstein) introduced the following bill; which was read twice and referred to the Committee on the JudiciaryA BILLTo develop best practice guidelines for the use of dogs in Federal courts, and for other purposes. 1.Short titleThis Act may be cited as the Courtroom Dogs Act.2.Best practice guidelines for the use of dogs in Federal courts(a)Definition of qualified training organizationIn this section, the term qualified training organization means an organization that—(1)meets the requirements of section 501(c)(3) of the Internal Revenue Code of 1986;(2)is exempt from taxation under section 501(a) of such Code; and(3)includes staff members with knowledge about—(A)the criminal justice system; and(B)the breeding, training, and placement of facility dog teams that have graduated from a qualified assistance dog organization.(b)Best practice guidelinesNot later than 18 months after the date of enactment of this Act, the Attorney General shall develop and publish best practices for the use of dogs to provide support for defendants, complainants, and witnesses in Federal courtrooms and grand jury rooms, which shall include guidelines for—(1)avoiding prejudice;(2)addressing whether and when dog handlers should be required, and what training, credentials, or experience should be required;(3)stating what experience, training, or certification should be required for the dogs;(4)addressing liability concerns; and(5)ensuring the dog or handler will not unduly interfere with the management of the case or any other court operations.(c)ConsultationIn carrying out subsection (b), the Attorney General may consult with the judiciary branch, Federal, State, and local law enforcement agencies and prosecutors, defense-side professionals, and experts in the field, including a qualified training organization.(d)GuidelinesNot later than 60 days after the date on which the best practice guidelines required under subsection (b) are published, the Attorney General shall issue guidance informing all United States attorneys of the best practice guidelines and recommending the implementation of the guidelines.(e)Rules of constructionNothing in this section shall be construed to prevent a court of the United States from—(1)providing any other accommodation to a witness or other person in accordance with applicable law; or(2)retaining control of the courtroom.